UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7339



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DARROL J. HARRISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-92-446; CA-05-648)


Submitted: December 22, 2005              Decided:    January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrol J. Harrison, Appellant Pro Se. Robert Hayden Bickerton,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Darrol J. Harrison, a federal prisoner, filed a petition

under 28 U.S.C. § 2241 (2000), raising a claim under United

States v. Booker, 543 U.S. 220 (2005).        Though the district court

construed the § 2241 petition as a motion under 28 U.S.C. § 2255

(2000), Harrison clearly intended to file a § 2241 petition.

Harrison argues on appeal that § 2255 is inadequate and ineffective

to test the legality of his detention, contending that his Booker

claim should be considered in the context of his § 2241 petition.

Because Harrison does not meet the standard under In re Jones, 226

F.3d 328, 333-34 (4th Cir. 2000), we affirm the denial of relief.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -